            Case 1:20-cv-00706-DLC Document 134
                                            124 Filed 05/26/20
                                                      05/22/20 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION;
 STATE OF NEW YORK; STATE OF
 CALIFORNIA; STATE OF ILLINOIS;
 STATE OF NORTH CAROLINA; STATE
 OF OHIO; COMMONWEALTH OF
 PENNSYLVANIA; and
 COMMONWEALTH OF VIRGINIA,

                                  Plaintiffs,         Case No. 1:20-cv-00706-DLC

            v.

 VYERA PHARMACEUTICALS, LLC;
 PHOENIXUS AG; MARTIN SHKRELI,
 individually, as an owner and former officer
 of Vyera Pharmaceuticals, LLC and
 Phoenixus AG (formerly known as Turing
 Pharmaceuticals, LLC and Turing
 Pharmaceuticals AG); and KEVIN
 MULLEADY, individually, as an owner and
 director of Phoenixus AG and a former
 executive of Vyera Pharmaceuticals, LLC,

                                  Defendants.



          [Proposed] Order and Stipulated Protocol and Schedule for Expert Discovery

          Plaintiffs Federal Trade Commission, State of New York, State of California, State of

Illinois, State of North Carolina, State of Ohio, Commonwealth of Pennsylvania, and

Commonwealth of Virginia, and Defendants Vyera Pharmaceuticals, LLC, Phoenixus AG,

Martin Shkreli, and Kevin Mulleady, through their respective counsel (“Counsel”), stipulate to

the following regarding expert discovery in this matter (the “Litigation”).

          Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:




DM 1\11134912.1
     Case 1:20-cv-00706-DLC Document 134
                                     124 Filed 05/26/20
                                               05/22/20 Page 2 of 9



1.   This Order and Stipulated Protocol and Schedule for Expert Discovery (“Expert

     Protocol”) shall apply to discovery related to all testifying experts (“Experts”) in this

     Litigation, and shall apply to all Expert depositions.

2.   Except as provided otherwise in this Expert Protocol, expert discovery shall be

     governed by the Federal Rules of Civil Procedure. Notwithstanding the foregoing,

     nothing in this Expert Protocol is intended, or should be construed, to permit discovery

     or depositions of consulting, or otherwise non-testifying, experts.

3.   To the extent this Expert Protocol imposes limitations on discovery that would not

     otherwise be available under the Federal Rules of Civil Procedure or this Court’s orders,

     the parties have agreed to these limitations to increase the efficiency of their dealings

     with Experts and to minimize discovery disputes regarding Experts. Neither the terms

     of this Expert Protocol nor the parties’ agreement to them shall be considered an

     admission by any person that any of the information restricted from discovery by this

     Expert Protocol would otherwise be discoverable or admissible.

4.   Except as provided in Paragraphs 6 and 7 below, the parties agree that the following

     types of information shall not be the subject of any form of discovery:

     a.      The content of oral, written, or other communication among and between:

           i.    Counsel, including Counsel’s agent or employee, and an Expert, a person or

                 persons assisting the Expert, and/or the Expert’s supporting firms;

           ii.   the Expert and a person or persons assisting the Expert and/or the Expert’s

                 supporting firms;

          iii.   the Expert and other Experts; and




                                               2
     Case 1:20-cv-00706-DLC Document 134
                                     124 Filed 05/26/20
                                               05/22/20 Page 3 of 9



          iv.   the Expert and a person or persons assisting and/or the supporting firms of any

                other Expert; and/or

          v.    the respective staffs and/or supporting firms of the Experts;

     b.     Notes; written communications; preliminary or intermediate calculations,

            computations, or other data runs; and other types of preliminary work created by,

            for, or at the direction of an Expert in connection with the Litigation (aside from

            the final written Expert report(s)), including copies of documents produced by any

            party bearing the notes, markings, or comments of any of the following persons or

            their staff or agents: the Expert, the Expert’s staff and/or supporting firm, or

            Counsel, unless they constitute the only record of a fact, data, or an assumption

            relied upon by the Expert in formulating an opinion in the Litigation that is

            disclosed pursuant to Federal Rules of Civil Procedure 26(a)(2) or 26(b)(4);

     c.     Drafts, including without limitation, draft Expert reports, analyses, studies,

            opinions, declarations, affidavits, written testimony, or other work product

            prepared by, for, or at the direction of an Expert; and

     d.     Data formulations, data runs, data analyses, or any database-related operations not

            relied upon by the Expert in the opinions contained in the Expert’s final Expert

            report.

5.   Except as provided in Paragraphs 6 and 7 below, no party or their Experts are obligated

     to preserve or produce budgets, receipts or detailed time records concerning the work

     performed by the Expert, the Expert’s staff and/or supporting firms, and/or other agents,

     and/or their companies or organizations, relating to the Expert reports or Expert

     testimony provided in this Litigation.



                                               3
     Case 1:20-cv-00706-DLC Document 134
                                     124 Filed 05/26/20
                                               05/22/20 Page 4 of 9



6.   The limitations contained in Paragraphs 4 and 5 above shall not apply to any material,

     information, or assumption (any of which are provided to the Expert by Counsel) an

     Expert relies on as a basis for any of the Expert’s opinions or reports that is required to

     be disclosed under the Federal Rules of Civil Procedure.

7.   Notwithstanding the limitations contained in Paragraphs 4 and 5 above, the parties

     reserve their rights to examine a testifying Expert regarding (a) the hourly rates of the

     Expert and the Expert’s staff, (b) the amount of time an Expert or that Expert’s staff has

     spent on the Expert’s report and associated work in this Litigation, and (c) the total

     amount billed for the Expert’s report and associated work in this Litigation, except that

     time entry narratives describing the work performed are not discoverable.

8.   The parties remain free to examine any Expert regarding any alternative methodologies

     such Expert could have used or considered and the reasons, if any, that such Expert

     declined to use or consider such alternative methodologies.

9.   Consistent with Paragraphs 6, 7, and 8 above, any party is free to take discovery of all

     other documents and information provided for by Federal Rule of Civil Procedure

     26(a)(2)(B).

10. Nothing in this Expert Protocol shall be construed to prevent substantive deposition

     questions with respect to alternative analyses, testing methods, or approaches to issues

     on which the Expert is testifying, whether or not the Expert considered them in forming

     the opinions expressed.

11. Within three business days of any party serving any Expert report and/or Expert

     declaration pursuant to Fed. R. Civ. P. 26(a)(2)(B) or otherwise, the party or parties

     proffering the Expert shall produce: (a) the documents, data, or other information relied



                                              4
     Case 1:20-cv-00706-DLC Document 134
                                     124 Filed 05/26/20
                                               05/22/20 Page 5 of 9



     upon by the Expert in forming his or her opinions to the extent such materials have not

     already been produced in this Litigation; (b) any exhibits that summarize or support the

     Expert’s opinions in the report or declaration; (c) any materials (including but not

     limited to, analyses, spreadsheets, graphs, and charts) relied upon by the Expert; (d) a

     list of all commercially-available computer applications used in the preparation of the

     Expert report; (e) a copy of any customized statistical software or other customized

     computer programs used by the party’s Expert in the course of preparing the Expert

     report; (f) a description of how the programs and original data set(s) were employed to

     create a final data set(s) if requested; and (g) a description of the purpose and format of

     each data file and program file with instructions on how replication can be conducted if

     requested. Materials considered by the Expert that are not relied upon by the Expert in

     formulating opinions in this Litigation need not be disclosed. All other disclosures

     required by Fed. R. Civ. P. 26(a)(2)(B) will be served at the time of the report, and shall

     be served and identified by Bates numbers.

12. The information required by Paragraph 11 above shall be produced electronically (via

     email, disc or FTP site) where feasible. Data, statistical analyses, or other information

     (including any calculation or exhibit) upon which an Expert relies for any of his or her

     opinion(s) in this Litigation shall be provided in machine readable format, including any

     data that has been cleaned, reformatted, or modified in any way from the form in which

     it may have been provided to the Expert. Documents that are publicly available need not

     be produced if they are available online for free at an internet address identified in the

     Expert’s report/declaration. Documents that have previously been produced during

     discovery need not be produced if they are identified by Bates number.



                                              5
     Case 1:20-cv-00706-DLC Document 134
                                     124 Filed 05/26/20
                                               05/22/20 Page 6 of 9



13. On the date on which the parties are required to disclose the identity of their Experts, set

     forth in the schedule below, Counsel shall provide notice of three (3) dates on which the

     Expert is available for a deposition. All dates offered for Expert depositions shall be

     within the time period beginning one week after reply Expert reports are served and

     ending at the close of Expert discovery. At least twenty-one (21) days prior to the date

     of a proposed Expert deposition, the party noticing the deposition (the “Noticing Party”)

     shall notify Counsel for the Expert of the proposed date for the Expert deposition

     selected from the three dates. Unless otherwise agreed upon by the parties or ordered by

     the Court, an Expert from whom a report or declaration is provided may be deposed

     only once and for no more than seven (7) hours of record time. Reasonable time also

     shall be afforded to parties adverse to the Noticing Party to ask follow-up questions of

     the Expert deponent, but such time shall not count against the seven-hour time limit.

14. No subpoenas (for depositions or documents) need or may be served on any Expert

     from whom a report or declaration is provided. Instead, the party proffering such Expert

     will (a) be responsible for producing all materials and information required by the

     Federal Rules of Civil Procedure or this Expert Protocol, and (b) make the Expert

     available for deposition at a time mutually agreed to by the parties and consistent with

     Paragraph 13 above and the Court’s scheduling orders.

15. Each party shall be responsible for all costs and expenses incurred by their own Experts.

     The party requesting discovery of an Expert, including but not limited to noticing a

     deposition of an Expert, shall not be required to pay any fees for the Expert’s time.

16. Nothing in this Expert Protocol shall permit a party or an Expert to withhold any

     proposition, fact, belief, or other data, information, or material (including any



                                             6
       Case 1:20-cv-00706-DLC Document 134
                                       124 Filed 05/26/20
                                                 05/22/20 Page 7 of 9



       assumption) on which the Expert relies in support of his or her opinion(s) in this

       Litigation or that is otherwise discoverable by order of the Court.

  17. The parties agree to a schedule for Expert discovery as follows:


        Event                                                [Proposed] Deadline
        Disclosure of identity of Experts providing       14 days before the close of
        an opening Expert report (including subject       fact discovery
        of testimony)
        Close of fact discovery                           As ordered by the Court
        Opening Expert reports from parties bearing       45 days after the close of
        the burden on an issue                            fact discovery
        Disclosure of identity of Experts providing a     15 days after service of
        rebuttal Expert report (including subject of      opening Expert reports
        testimony)
        Rebuttal Expert reports                           35 days after disclosure of
                                                          rebuttal Experts
        Disclosure of identity of Experts providing a     7 days after service of
        reply Expert report (including subject of         rebuttal Expert reports
        testimony)
        Reply Expert reports                              14 days after disclosure of
                                                          reply Experts
        Close of Expert discovery                         45 days after service of
                                                          reply Expert reports


IT IS SO ORDERED.

     Dated: ____________________
             May 26, 2020                          ________________________________
                                                               Denise Cote
                                                   UNITED STATES DISTRICT JUDGE




                                               7
        Case 1:20-cv-00706-DLC Document 134
                                        124 Filed 05/26/20
                                                  05/22/20 Page 8 of 9



Respectfully submitted and agreed,


       FEDERAL TRADE COMMISSION

       /s/ Markus H. Meier

       Markus H. Meier (admitted pro hac vice)
       Federal Trade Commission
       600 Pennsylvania Ave., NW
       Washington, DC 20580
       Tel: (202) 326-3759
       mmeier@ftc.gov

       Counsel for Plaintiff Federal Trade Commission


       ON BEHALF OF PLAINTIFF STATES

       Letitia James
       Attorney General

       /s/ Elinor Hoffman

       Elinor Hoffmann
       Acting Bureau Chief, Antitrust Bureau
       New York State Office of the Attorney General
       28 Liberty St.
       New York, NY 10005
       Tel: (212) 416-8269
       elinor.hoffmann@ag.ny.gov

       Counsel for Plaintiff State of New York


       ON BEHALF OF VYERA PHARMACEUTICALS, LLC and PHOENIXUS AG

       /s/ Steven A. Reed

       Steven A. Reed (admitted pro hac vice)
       MORGAN LEWIS & BOCKIUS LLP
       1701 Market Street
       Philadelphia, PA 19103
       Tel: (215) 963-5603
       steven.reed@morganlewis.com



                                                 8
 Case 1:20-cv-00706-DLC Document 134
                                 124 Filed 05/26/20
                                           05/22/20 Page 9 of 9



Counsel for Defendants Vyera Pharmaceuticals, LLC and Phoenixus AG


ON BEHALF OF MARTIN SHKRELI

/s/ Christopher H. Casey

Christopher H. Casey (admitted pro hac vice)
DUANE MORRIS LLP
30 South 17th Street
Philadelphia, PA 19103
Tel: (215) 979-1155
CHCasey@duanemorris.com

Counsel for Defendant Martin Shkreli


ON BEHALF OF KEVIN MULLEADY

/s/ Kenneth R. David

Kenneth R. David
KASOWITZ BENSON TORRES LLP
1633 Broadway
New York, NY 10019
Tel: (212) 506-1893
kdavid@kasowitz.com

Counsel for Defendant Kevin Mulleady




                                       9
